KRUEGER, Judge.
Appellant was convicted of the offense of operating an open saloon and being interested in operating *303an open saloon, and her punishment was assessed at a fine of one hundred dollars.
Appellant’s main contention is that the court erred in overruling her motion to quash the information on the ground that it was uncertain, vague, and indefinite, and does not apprise the defendant of the exact nature of the offense with which she is charged, etc. Omitting the formal parts, the information reads as follows: “that Lola Stewart, heretofore on the 9th day of January, A. D. 1936, in said county and State, did then and there operate and assist in operating an open saloon, and was then and there directly interested and indirectly interested in the operation of an open saloon.”
The information in this case is identical as the information in the case of J. Weinberger v. State, No. 18,519 (reported on page 308 of this volume), this day decided by this court and upon the authority of that case we hold the information insufficient to charge an offense.
It is therefore ordered that the judgment of the trial court be and the same is reversed and the prosecution ordered dismissed.

Judgment reversed and, prosecution ordered dismissed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.